Case 3:18-cV-O7343-EI\/|C Document 30 Filed 12/17/18 Page 1 of 1

 

sTEPHEN G. LARSON, ESQ. (213) 493-?830 FOR COURT USE ONLY
LARSON o’BRIEN LLP
555 SOUTH FLOWER STREBT, SUITE 4400
LOS ANGELES, CA 90071
ATTORNEY FOR; PLAINTIFF

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA - SAN FRANClSCO DIVISION
P`LAINTIFF :

MARCIANO ABADILLA, ET AL.

DEFENDANT :

UBER TECHNOLOGIES, INC.

 

 

 

 

REFERENCE NO.; CASE NUMBER:

12187078673 PROOF OF SERVICE 3:18-CV-07343

 

 

 

 

 

At the time of service 1 was at least eighteen years of age and not a party to this action, and I served copies of the:

SUMMONS IN A ClVIL ACTION; PETITION FOR ORDER COMPELLING ARBITRATION; PF,TETIONERS MARICIANO ABADILLA, ET AL.’S MOTION '1`0
COMPEL ARBITRATION; DE.CLARAT[ON OF PAUL RIGALI 1`N SUPP()RT OF MOTION TO COMPEL ARBITRATION; [PROPOSED] ORDER GRANT]`NG
PETITIONER’S MOTION TO COMPEL ARBITR.ATION; CIVIL COVER SHEE'E`; NOTlCE OF RELATED CASE PURSUANT TO CIVH.. L.R. 3-12 TO BE FILED IN
CASE NO. CV 3: lB-CV-07343-K_AW', ADMINISTRATIVE MOTION TO CONS!DER WHETHER CASE SHOULD BE RELATED PURSUANT TO CWIL L.R_ ’."-1 1;
ORDER SETTING INITIA.L CASE MANAGEMENT CONFERENCE AND ADR DEADLINES; NOTICE OF ELECTRONIC Fll.l`NG DATED 12/05/2018',
PE.TIT]ONERS’ DECLINATION TO PROCEED BEFORE A MAGESTRATE JUDGE AND REQUE`ST FOR R.EASSIGNME'NT TO A UNITED STATES DlSTRlCT
JUDGE; PETIT[ONERS’ CERTIFECA'I`E OF INTERESTED ENT!TIES OR PERSONS; ADM{NIS'I`RATIVE MOTlON TO CONS|DER W]-IETHER CASES SHOUL,D
BE RELATED; ORDER R.EASSIGNING CASE TO THE HONORABLE RICHARD SEEBORG; NOT[CE ()F ELECTRONIC FILI`NG DATED 12/0 7/2018; ECF
REG[STRATION CONFIRMA'I`ION; NOTICE OF A LAWSU]T AND REQUEST TO WAIVE SERVICE OF A SUMMONS (BLANK); REQUEST FOR IUDICIAL
NO'I`ICE [N SUPPORT OF DEFENDANT UBER TECHNOLOGIES, ]NC.’S OPPOSITION TO MARCIANO ABADILLA’S ADMIN|STRATIVE MOTlON TO
CONSIDER WHETHER CASES SHOULD BE RELATED', RE[.ATED CASE ORDER; NOTICI:` OF ELIGlBILITY FOR VIDEO RECORDING‘, CIVIL STANDING
ORDER - GENERAL U.S. DISTRICT JUDGE EDWARD M. CI'{EN', CIVlL STANDING ORDER ON DISCOVER\' - U.S. DISTRICT JUDGE EDWARD M. CHEN;
GUIDELINES FOR TR_IAL iN CIVL CASES (.]URY AND BENCH)', CIVIL PRETRIAL l`NSTRUCTiONS

in the within action by personally delivering true copies thereof to the person served as follows:

Sel‘ved : UBER TECHNOLOGIES, INC.
By Serving : ALBERT DAMONTE, AGENT FOR SERVICE
Address : CT CORPORAT]ON SYSTEM

818 WEST 7TH STREET, SUITE 930
LOS ANGELES, CA 90017

Date of Service : DECEMBER 14, 2018

Time of Service : I:OGPM

iii j iii (_`.(')UN`IWY LEGAI-
61 .\'\)'lt\l<\` §l;ra\'lc.‘z>.

County Legal &. Notary Service
111 North Market Strect, Suite 116
San Jose, CA 95113

Telephone: {408) 564~7360

The fee for service Was:
Person serving: GIL LE PERSONNIC

Registered in Santa Clara County 1 am a registered Cafifornia process server.
Registcred Ca!it"ornia Process Server No. 1410 Registf`ation NO-? 201 309231240050
Registcred California Proi`essional Photocopier No. 071 County: LOS ANGELES

1 declare under penalty of perjury under the laws of the State ofCalifornia that the foregoing is true and correct.

Dat@; DECEMBERi$, 2018 Signawre; L ,»1;;=‘“”

 

GIL LB PERSONNIC

